VAN ORSDEL, Associate Justice.
Appeal from the decision of the Commissioner of Patents, rejecting appellant’s application for a design patent for a dust cap for tire valves. The advance in the art claimed consists merely in the increase in the number of sides on the cap.
We agree with the holding of the Commissioner that this does not constitute invention, and in view of the numerous citations of existing patents, anticipating appellant’s device, the decision of the Assistant Commissioner is right, and is affirmed.